NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

ERIN W. PHILLIPS,                )
                                 )
           Appellant,            )
                                 )
v.                               )                   Case No. 2D18-4114
                                 )
DONALD E. PHILLIPS,              )
                                 )
           Appellee.             )
________________________________ )


Opinion filed March 22, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Marion L. Fleming, Judge.

John B. Agnetti of Hoffman, Larin &
Agnetti, P.A., Miami, for Appellant.

Eric R. Maier and Michael L. Lundy of
Older, Lundy & Alvarez, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, SLEET, and BADALAMENTI, JJ., Concur.